DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Haymann et al. (US 2005/0008887) in view of Carden et al. (US 2013/0316306) further in view of Heinz et al. (US 2012/0219930)

With respect to claim 21, Haymann discloses: a. obtaining i) a computerized design of a posterior dental restoration crown for a patient and ii) a computer model of a sintered ceramic preform body ([0052]-[0056], [0046], [0032], [0033]). 
Haymann does not specifically disclose: b. generating machining instructions for shaping the sintered ceramic perform body into a final, posterior dental restoration crown with a single grinding tool in less than 1 hour, wherein the grinding tool comprises a diamond coating on a tool shank, and wherein the diamond coating comprises 
However, Carden discloses: b. generating machining instructions for shaping the sintered ceramic perform body into a final, posterior dental restoration crown with a single grinding tool in less than 1 hour (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Carden to reduce the time required to fully fabricate a patient/tooth specific finished restoration within a time period so short that it can be accomplished while the patient is in the dental office.
Haymann and Carden do not specifically disclose: wherein the grinding tool comprises a diamond coating on a tool shank, and wherein the diamond coating comprises diamonds that are embedded in a metal alloy layer to a depth that is between 60% to 95% of a diamond height (in microns).  
However, Heinz discloses: wherein the grinding tool comprises a diamond coating on a tool shank, and wherein the diamond coating comprises diamonds that are embedded in a metal alloy layer to a depth that is between 60% to 95% of a diamond height (in microns) ([0028], Fig. 14a-c, fig. 15a, b).  
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to incorporate the teachings of Heinz to provide a material which can be easily shaped by computer aided milling and trimming processes ([0012], Heinz).

.

Claims 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haymann et al. (US 2005/0008887) in view of Carden et al. (US 2013/0316306) further in view of Heinz et al. (US 2012/0219930) further in view of Pender et al. (US 2002/0119303)

With respect to claim 22, Haymann, Carden, and Heinz do not specifically disclose: wherein the diamond coating comprises an average diamond size in the range of 90 pm to 250 pm.  
	However, Pender discloses: wherein the diamond coating comprises an average diamond size in the range of 90 pm to 250 pm ([0032], lines 8-12).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pender to incorporate a less expensive alternative procedure for producing metallic coatings that are applied to the diamond particles ([0005], Pender)

With respect to claim 25, Pender discloses: wherein the metal alloy comprises nickel (Abstract).  

With respect to claim 28, it recites similar limitations as claim 22 and is therefore rejected under the same citations and rationale.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Haymann et al. (US 2005/0008887) in view of Carden et al. (US 2013/0316306) further in view of Heinz et al. (US 2012/0219930) further in view of Ghosh et al. (2005/0261795)

With respect to claim 24, Haymann, Carden, and Heinz do not specifically disclose: wherein the preform body is comprised of a sintered ceramic zirconia material having greater than 95% theoretical density.  
	However, Ghosh discloses: wherein the preform body is comprised of a sintered ceramic zirconia material having greater than 95% theoretical density ([0060]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ghosh to fabricate dental restorations with physical, aesthetic, and functional attributes to the restorations comparable to those of natural dentition ([0017], Ghosh).

Allowable Subject Matter
Claims 23, 26, 29-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195